                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MEGAN RIDPATH,
                         Plaintiff                                 CIVIL ACTION

                 v.

PROGRESSIVE ADV.                                                   NO. 19-5871
AUTO. INS. CO.,
                Defendant

                                         MEMORANDUM

 PRATTER, J.                                                                             MARCH 16, 2020

        Megan Ridpath alleges that she sustained various injuries after an underinsured motorist

struck her car while she was riding in the passenger seat. Ms. Ridpath now sues her insurance

provider, Progressive Advanced Automotive Insurance Company, for its handling of the insurance

claim she filed as a result of this incident. Progressive moves to dismiss Ms. Ridpath's bad faith

claim for her failure to state a claim upon which relief can be granted. Because Ms. Ridpath

supports her bad faith claim with only conclusory, thread-bare allegations, the Court dismisses Ms.

Ridpath' s bad faith claim with leave to amend her complaint.

                                             BACKGROUND 1


        An underinsured motorist struck Ms. Ridpath' s car while she was riding in the passenger

seat. As a result of the accident, Ms. Ridpath sustained bodily injuries, including dizziness, neck

pain, and acute post-traumatic cervical spine sprain and strain. Ms. Ridpath was insured by

Progressive at the time of the accident. Ms. Ridpath claims that the uninsured motorist caused the

accident and submitted a claim for underinsured motorist benefits to Progressive. Ms. Ridpath




        As it must, the Court accepts the facts presented in the complaint in the light most favorable to Ms.
Ridpath and "all allegations as true." ALA, Inc. v. CCAIR, Inc., 29 F.3d 855, 859 (3d Cir. 1994).

                                                      1
and Progressive have failed to agree on the amount of benefits that Ms. Ridpath is entitled to

recover.

        Ms. Ridpath brought suit in state court against Progressive. The complaint contains two

counts: (1) a breach of contract claim and (2) a bad faith claim brought under 42 Pa. C.S.A. § 8371.

In support of her bad faith claim, Ms. Ridpath alleges that despite Progressive owing her a duty to

act in good faith, Progressive breached its duty by (1) failing to negotiate her claim; (2) failing to

properly investigate and evaluate her claim; and (3) failing to request that Ms. Ridpath submit to

a defense medical examination. Compl. at 1116, 18(a)-(c) (Doc. No. 1). After removing the case

to federal court, Progressive moved to dismiss Ms. Ridpath's bad faith claim.

                                         LEGAL STANDARD

        A Rule 12(b)(6) motion to dismiss tests the sufficiency of a complaint. Rule 8 of the

Federal Rules of Civil Procedure requires only "a short and plain statement of the claim showing

that the pleader is entitled to relief." FED. R. C1v. P. 8(a)(2). However, "to 'give the defendant

fair notice of what the ... claim is and the grounds upon which it rests,"' the plaintiff must provide

"more than labels and conclusions, and a formulaic recitation of the elements of a cause of action

will not do." Bell At!. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citation omitted) (alteration

in original).

        To survive a motion to dismiss, the plaintiff must plead "factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged."

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Specifically, "[f]actual allegations must be enough

to raise a right to relief above the speculative level." Twombly, 550 U.S. at 555. The question is

not whether the claimant "will ultimately prevail ... but whether his complaint [is] sufficient to




                                                  2
cross the federal court's threshold." Skinner v. Switzer, 562 U.S. 521, 530 (2011) (citation and

quotations omitted).

        In evaluating the sufficiency of a complaint, the Court adheres to certain well-recognized

parameters. For one, the Court "must consider only those facts alleged in the complaint and accept

all of the allegations as true." ALA, Inc. v. CCAIR, Inc., 29 F.3d 855, 859 (3d Cir. 1994); see also

Twombly, 550 U.S. at 555 (stating that courts must "assum[e] that all the allegations in the

complaint are true (even if doubtful in fact)"). Also, the Court must accept as true all reasonable

inferences emanating from the allegations and view those facts and inferences in the light most

favorable to the nonmoving party. See Rocks v. City of Phi/a., 868 F.2d 644, 645 (3d Cir. 1989);

see also Revell v. Port Auth. of N. Y. & N.J, 598 F.3d 128, 134 (3d Cir. 2010).

       That admonition does not demand that the Court ignore or discount reality. The Court

"need not accept as true unsupported conclusions and unwarranted inferences." Doug Grant, Inc.

v. Greate Bay Casino Corp., 232 F.3d 173, 183-84 (3d Cir. 2000) (citations and internal quotation

marks omitted). "[T]he tenet that a court must accept as true all of the allegations contained in a

complaint is inapplicable to legal conclusions. Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice." Iqbal, 556 U.S. at 678; see also

Morse v. Lower Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997) (explaining that a court need

not accept a plaintiffs "bald assertions" or "legal conclusions") (citations omitted). If a claim "is

vulnerable to 12(b)(6) dismissal, a district court must permit a curative amendment, unless an

amendment would be inequitable or futile." Phillips v. Cty. of Allegheny, 515 F.3d 224,236 (3d

Cir. 2008).




                                                 3
                                            DISCUSSION

        In Pennsylvania, an insured can bring a bad faith claim against his or her insurer under 42

Pa. C.S.A. § 8371. Although the statute does not define the term "bad faith," Pennsylvania courts

have defined bad faith in this context as "[a] frivolous or unfounded refusal to pay proceeds of a

policy ... a breach of a known duty (i.e. good faith and fair dealing), through some motive of self-

interest or ill will; mere negligence or bad judgment is not bad faith." Nw. Mut. Life Ins. Co. v.

Babayan, 430 F.3d 121, 137 (3d Cir. 2005) (citing Terletsky v. Prudential Prop. & Cas. Ins. Co.,

649 A.2d 680, 688 (Pa. Super. Ct. 1994)). To recover on a bad faith claim, the insured must prove

through clear and convincing evidence "(1) that the insurer did not have a reasonable basis for

denying benefits under the policy; and (2) that the insurer knew of or recklessly disregarded its

lack of a reasonable basis in denying the claim." Id. (citing Keefe v. Prudential Prop. & Cas. Ins.

Co., 203 F.3d 218, 225 (3d Cir. 2000)); see Rancosky v. Wash. Nat'l Ins. Co., 170 A.3d 364, 365

(Pa. 2017). "Although the insurer's conduct need not be fraudulent, 'mere negligence or bad

judgment is not bad faith."' Babayan, 430 F.3d at 137 (quoting Brown v. Progressive Ins. Co.,

860 A.2d 493, 501 (Pa. Super. Ct. 2004)). Instead, "[t]he insured must ultimately show that 'the

insurer breached its duty of good faith through some motive of self-interest or ill will."' Id.

(quoting Brown, 860 A.2d at 501). Moreover, "bad faith is not present merely because an insurer

makes a low but reasonable estimate of an insured's damages." Johnson v. Progressive Inc. Co.,

987 A.2d 781, 784 (Pa. Super. Ct. 2009) (citing Condio v. Erie Ins. Exch., 899 A.2d 1136, 1142-

43 (Pa. Super. Ct. 2006)).

       Bad faith claims are quite fact specific and turn on the insurer's conduct toward the insured.

Dougherty v. Allstate Prop. & Cas. Ins. Co., 185 F. Supp. 3d 585, 598 (E.D. Pa. 2016) (citing

Candia, 899 A.2d at 1143). To survive a motion to dismiss, "a plaintiff must plead specific facts



                                                 4
as evidence of bad faith and cannot rely on conclusory statements." Toner v. GEICO Ins. Co., 262

F. Supp. 3d 200,208 (E.D. Pa. 2017) (citing Smith v. State Farm Mut. Auto. Ins. Co., 506 F. App'x

133, 136 (3d Cir. 2012) (affirming the district court's dismissal of an insurance bad faith claim

that plead only "broad and conclusory statements"). Rather than merely alleging that "an insurer

acted unfairly," a plaintiff "instead must describe with specificity what was unfair." Id. (citing

Atiyeh v. Nat'! Fire Ins. Co. ofHartford, 742 F. Supp. 2d 591,600 (E.D. Pa. 2010)). Courts in this

district and circuit routinely dismiss bad faith claims which fail to allege facts of the insurer's

alleged wrongdoing with specificity. 2

        Because Ms. Ridpath's bad faith claim rests entirely on conclusory and bare-bones

allegations, it does not survive a Rule 12(b)(6) challenge. See Atiyeh, 742 F. Supp. 2d at 596

(quoting Fowler v. UPMC Shadyside, 578 F.3d 203,210 (3d Cir. 2009)). Ms. Ridpath alleges that

Progressive failed to negotiate her claim; failed to properly investigate and evaluate her claim; and

failed to request that Ms. Ridpath submit to a defense medical examination. Compl. at~ 18(a)-(c)

(Doc. No. 1). In Kiessling v. State Farm Mut. Auto. Ins. Co., No. 18-4281, 2019 WL 634639 (E.D.

Pa. Feb. 14, 2019), the court determined that nearly identical pleadings failed to allege a bad faith

claim. Id. at **3, 5 (dismissing bad faith claim alleging that insurer "failed to: (1) negotiate their



2
         See, e.g., Krantz v. Peerless Indem. Ins. Co., No. 18-3450, 2019 WL 1123150, at *4 (E.D. Pa. Mar.
12, 2019) (dismissing bad faith claim where plaintiff pleaded only "conclusory allegations" that the insurer
failed to make a good faith offer to settle the claim, promptly tender payment of the claim, and reasonably
investigate the claim); Sypeck v. State Farm Mut. Auto. Ins. Co., No. 12-324, 2012 WL 2239730, at *3
(M.D. Pa. June 15, 2012) (dismissing bad faith claim supported by "conclusory allegations using boilerplate
language" that the insurer failed to objectively and fairly evaluate the claim; adopt and/or implement
reasonable standards in evaluating the claim; attempt to effectuate a fair, prompt, and equitable settlement;
and six other similar allegations); Eley v. State Farm Ins. Co., No. 10-5564, 2011 WL 294031, at *4 (E.D.
Pa. Jan. 31, 2011) ( dismissing bad faith claim asserting that the insurer failed to negotiate the claim in good
faith and to properly investigate and evaluate the claim because such allegations were "simply threadbare
recitals of the elements of a cause of action, supported by mere conclusory statements") (internal quotation
marks and citation omitted).

                                                       5
underinsurance claims, (2) properly investigate and evaluate their claims, and (3) request that

Plaintiffs submit to a defense medical examination"). Ms. Ridpath's counsel should be well aware

that such conclusory pleadings fail to state a claim inasmuch as he submitted the very complaint

which was dismissed in Kiessling for the very same reason.

       Although "such assertions perhaps suggest that a bad faith claim is possible, they do not

allow for any non-speculative inference that a finding of bad faith is plausible. The Rule 12(b)(6)

standards, as interpreted by Twombly and Iqbal, require more." Kiss v. State Farm Ins. Co., No.

15-6572, 2016 WL 2866540, at * 1 (E.D. Pa. May 17, 2016) (emphasis in original). Without

additional facts concerning Ms. Ridpath's insurance claim and the accompanying investigation,

negotiations, or communications in support of her assertion that Progressive' s conduct was

unreasonable and reckless, the Court cannot reasonably infer Progressive's bad faith.

                                          CONCLUSION

       For the reasons set forth in this memorandum, the Court grants Progressive's motion to

dismiss Ms. Ridpath's bad faith claim. Although the complaint does not currently state a bad faith

claim, the Court grants Ms. Ridpath leave to file an amended complaint in the event that she can

cure the above deficiencies. See Phillips, 515 F.3d at 236. An appropriate order follows.




                                                     UNITED STATES DISTRICT JUDGE




                                                6
